Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 08, 2015

The Court of Appeals hereby passes the following order:

A16A0371. KATERINA WILLIAMS v. EUGENE WILLIAMS.

      The trial court found Katerina Williams in contempt for failing to pay
temporary alimony and attorney fees in a pending divorce matter. Williams filed this
direct appeal. We, however, lack jurisdiction. Under the Georgia Constitution of
1983, Art. VI, Sec. VI, Par. III (6), the Supreme Court has appellate jurisdiction over
“[a]ll divorce and alimony cases.” Accordingly, we hereby TRANSFER this case to
the Supreme Court of Georgia for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             12/08/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.